DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over HU0000938 (appears on PTO-892).
 	HU teaches a press cushion (spacer fabric) for use in laminating presses having two outer layers (3, 4) and a cushion layer (8) arranged in a thickness direction.  The  two layers are joined by spacer yarns (5) and at least a portion of the spacer yarns (5) are formed as a heat conducting yarn (see abstract).
 	The heat conductivity can be adjusted to a wide range according to the requirements by selecting the appropriate number and material of spacer yarns. In the case of HU, it is not necessary that all spacer yarns be formed as heat-conducting yarns,  i.e. the heat-conducting yarns, may be arranged alternately with spacer yarns of high mechanical and thermal strength (see para 0011).
 	The invention of HU is provided with thermally conductive yarns comprising at least partially metallic yarns, such as aluminum, bronze, stainless steel, brass or copper, or containing such metal among other materials (see para 0012).
 	The internal yarns may be in the form of wire (monofilament, multifilament, filament yarn, thread, rope, braid, wire string, cord, tape or the like, or combinations thereof). In order to improve thermal conductivity, the cushion yarns may be at least partially surrounded by a metal wire wrapped, twisted or spun around the yarn envelope. Because of its high thermal conductivity copper is preferred, but aluminum, bronze, stainless steel and brass can also be used (see para 0014).
 	In the textile spacer, the cushion yarns may be adjacent to each other in the same direction, whereby they are arranged in accordance with the arrangement of superimposed (non-woven) transverse and longitudinal yarns, thereby providing dimensional stability (see para 0015).  HU meets the limitations of the claims other than the differences that are set forth below.
 	HU does not specifically teach the percent of metallic spacer and the ratio of metallic to non-metallic spacer yarns.  However, no unobviousness is seen in this difference because HU teaches that it not necessary that all spacer yarns be formed as heat-conducting yarns.  This teaching suggests that one skilled in the art would recognize that the amount and the ratio of the heat-conducting yarns and non-metallic yarns may be optimized to obtain the best result.
 	HU does not specifically teach the diameter of the metallic spacer yarn and the fineness of the spacer yarn.  However, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize these parameters through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 	HU does not specifically teach that the textile layers are formed by warp knitting. However, choosing lengthwise yarns (warp)  as opposed to crosswise yarns (weft) is held to be an obvious matter of design choice.
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16744885/20220515